United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.A., Appellant
and
DEPARTMENT OF COMMERCE, PATENT &
TRADEMARK OFFICE, Arlington, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Harold Levi, Esq., for the appellant
Jim C. Gordon, Jr., Esq., for the Director

Docket No. 07-1725
Issued: February 12, 2008

Oral Argument November 6, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 15, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated February 13 and June 6, 2007. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he had
intermittent disability from July 21 to September 21, 2002 and from April 21 to September 14,
2003 causally related to his accepted employment condition.
FACTUAL HISTORY
This is the second appeal in the present case. In a September 23, 2005 decision, the
Board affirmed the Office’s decisions dated July 10 and September 5, 2003 and
January 14, 2004. The Board determined that appellant failed to establish that he demonstrated a
recurrence of disability causally related to his accepted work injury of December 19, 2001. The

Board also affirmed the denial of appellant’s claims for an emotional condition.1 The facts and
circumstances of the case up to that point are set forth in the Board’s prior decision and
incorporated herein by reference.2
On September 27, 2006 appellant filed a Form CA-7, claim for compensation for
intermittent periods from December 14, 2001 and March 24, 2004.
On August 23, 2002 Dr. Ella Webster, a Board-certified family practitioner, treated
appellant for chronic back pain, which occurred after a fall at work in December 2001.
Dr. Webster diagnosed arthralgias, myalgias and fibromyalgia. Appellant submitted a report
from Dr. Wagdi Attia, a Board-certified internist, dated September 4, 2003. He was treated for
post-traumatic stress disorder, which Dr. Attia opined was work related. In a September 4, 2003
report, Dr. Kamel F. Muakkassa, a Board-certified internist, noted a history of injury and
diagnosed low back pain radiating into his right leg.
The Office referred appellant to a second opinion physician and also to an impartial
medical examiner. On September 1, 2006 the Office expanded appellant’s claim to include
bilateral sacroiliac joint dysfunction and sprain and strain of the lumbar region.
Appellant submitted reports from Dr. Ramin M. Jebraili, a Board-certified orthopedic
surgeon. On May 21, 2003 he was seen for lower back pain and bilateral radiculopathy caused
by a tripping incident at work on December 19, 2001. Dr. Jebraili diagnosed sacroiliac strain
and recommended restrictions on lifting and prolonged walking. On June 12, 2003 he treated
appellant for low back pain with radiculopathy. Dr. Jebraili noted that appellant had two
injections at his S1 joint and reported substantial improvement of his symptoms. He diagnosed
right sacroiliitis and opined that appellant’s condition may be disabling and effect his
productivity in view of the diagnosed sacroiliitis and fibromyalgia. In notes dated July 3 and
September 4, 2003, Dr. Jebraili advised that appellant was diagnosed with sacroiliitis strain and
could work with restrictions of no prolonged walking or standing starting September 14, 2003.
He administered a trigger point injection and opined that appellant would have permanent partial
disability secondary to the right sacroiliitis. On May 26, 2005 Dr. Jebraili treated appellant for
bilateral S1 joint pain and radiculopathy radiating into his lower back which was exacerbated
upon sitting, standing and prolonged ambulation. He diagnosed bilateral S1 joint strain and
opined that appellant’s condition and symptoms were caused by his work injury.
On January 8, 2007 the Office found that the medical documentation established that
appellant was entitled to four hours of compensation for the following dates: July 29, 2002,
March 27, April 2, 4, 10, 14 and 17, May 7, 9, 12, 14, 19, 21, 24, 27 and 29, June 10, 17, 19, 20,
24, 26 and 30, 2003 and July 14, 16, 21, 23, 28 and 30, 2005, a total of 120 hours of
compensation.

1

Docket Nos. 04-115, 04-605 & 04-992 (issued September 23, 2005).

2

The Office accepted appellant’s claim for contusion of the right chest wall and contusion of the right elbow and
forearm.

2

In a decision dated January 9, 2007, the Office granted appellant compensation for four
hours per day on the following dates: July 29, 2002 and March 27, April 2, 4, 10, 14 and 17,
May 7, 9, 12, 14, 19, 21, 24, 27 and 29, June 10, 17, 19, 20, 24, 26 and 30, 2003 for a total of
96 hours of compensation. On January 9, 2007 the Office asked appellant to submit additional
information, including a comprehensive medical report from his treating physician, to establish
disability related to the accepted conditions of his claim.
Appellant submitted magnetic resonance imaging (MRI) scans of the lumbosacral spine
dated January 13, 2002 and April 24, 2003, which revealed no abnormalities. Treatment notes
from Dr. Hoda Makawi, a Board-certified family practitioner, dated August 6 and 27, 2002,
diagnosed back pain and depressive anxiety. She advised that appellant would be unable to work
from August 5 to September 5, 2002. Treatment notes also reflect that appellant was seen on
September 10, 17 and 24 and October 1, 2002 for back pain and advised that he was unable to
work on those dates. Dr. Lydia B. Segal, a Board-certified family practitioner, noted that
appellant was treated for back pain on October 31, November 11 and 25, 2002 and would be
unable to work on those dates.
On January 3, 2003 Dr. Ziad A. Aki, a Board-certified internist, indicated that appellant
could not work on February 2, 2003 due to back pain. Appellant received treatment on
February 10, March 18 and 28, 2003. On April 21, 2003 Dr. Aki diagnosed chronic back pain
and advised that appellant was undergoing physical therapy and would be excused from work
until May 23, 2003. In a June 16, 2003 report, he noted that appellant had chronic low back pain
and was disabled until further notice. Reports from Dr. William C. Lennen, a Board-certified
orthopedist, dated April 23 and May 22, 2003, noted a history of appellant’s work injury in
December 2001 and subsequent treatment. He could not find any anatomic reason for
appellant’s pain and released him from his care.
Appellant submitted a May 21, 2003 report from Dr. Jebraili, who noted a history of
injury and diagnosed sacroiliac strain. Dr. Jebraili recommended restrictions on lifting
and walking. On July 3, 2003 he performed a trigger point injection at S1. In notes dated July 3
and 25, 2003, he noted treating appellant for sacroiliac strain. Dr. Jebraili performed a S1 joint
injection and noted appellant’s restrictions but advised that appellant could work limited duty.
On August 13, 2003 he diagnosed sacroiliac strain and noted that appellant was not allowed to
work and provided restrictions of no prolonged sitting or standing. In a return to work slip from
the Dominion Clinic dated May 19, 2003, appellant was treated for acute back pain, sacroiliac
joint dysfunction and lumbar strain and could return to work on June 15, 2003. Another return to
work slip from Dominion Clinic dated July 5, 2003, noted appellant’s treatment for fever,
nausea, abdominal pain and back pain and could return to work on July 15, 2003.
In a February 13, 2007 decision, the Office accepted appellant’s claim for compensation
for the following dates as work related: Four hours for July 29, August 6 and 27, September 10,
17 and 24, October 1 and 31, November 25, 2002, February 10, March 5 and 27, April 21 and
23, May 20 and 27, June 10, July 1 and 3 and September 4, 2003. The Office denied his claim
for compensation for wage loss from July 21 to September 21, 2002 and from April 19 to
September 14, 2003, in addition to intermittent wage loss from October 1, 2002 to
November 15, 2003. It found that the medical evidence was not sufficient to establish that

3

appellant’s disability was due to his accepted work injury. Appellant was paid compensation for
total disability beginning March 26, 2004.
On April 5, 2007 appellant requested reconsideration. He submitted a January 24, 2007
lumbar spine MRI scan that showed a broad based bulging disc to the right at C5-6 with
foraminal narrowing. On February 6, 2007 Dr. Muakkassa treated appellant for hip pain. In a
March 28, 2007 report, Dr. Jebraili noted a lumbar strain, sacroiliac dysfunction and right knee
patellofemoral crepitation which occurred after appellant fell at work on December 19, 2001. He
indicated that, in June 2003, it was hard for appellant to work while sitting in a chair for long
periods of time or standing. Dr. Jebraili advised that appellant was seen by a Dr. Attar on
May 19, 2003. He placed appellant off work until June 19, 2003. Dr. Jebraili noted that
appellant was evaluated by Dr. Aki in the summer 2003, who indicated that appellant had
chronic low back pain and was not able to work. He opined that appellant was totally disabled
from April 21 to September 14, 2003 due to the lumbar/sacroiliac joint injury and chronic pain
and was intermittently disabled from September 16 to November 30, 2003. Dr. Jebraili based his
opinion on his clinical examination and his review of the reports of Dr. Attar and his MRI scans.
He stated that Dr. Aki had also examined appellant in April and in June and had confirmed that
appellant was disabled at least from April through June 2003. Dr. Jebraili noted that the
information regarding Dr. Aki’s findings and recommendations were relayed to him by
appellant.
In a decision dated June 6, 2007, the Office denied modification of the February 13, 2007
decision.
LEGAL PRECEDENT
A claimant has the burden of proving by a preponderance of the evidence that he or she is
disabled for work as a result of an accepted employment injury and submit medical evidence for
each period of disability claimed.3 Whether a particular injury causes an employee to be
disabled for employment and the duration of that disability are medical issues.4 The issue of
whether a particular injury causes disability for work must be resolved by competent medical
evidence.5
ANALYSIS
The Office accepted appellant’s claim for contusion of the right chest wall, contusion of
the right elbow and forearm, bilateral sacroiliac joint dysfunction and sprain and strain of the
lumbar region. It found that appellant was partially disabled for four hours on July 29, August 6
and 27, September 10, 17 and 24, October 1 and 31 and November 25, 2002, February 10,
March 5 and 27, April 21 and 23, May 20 and 27, June 10, July 1 and 3 and September 4, 2003.

3

See Fereidoon Kharabi, 52 ECAB 291 (2001).

4

Id.

5

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

4

The Board notes that the record supports that appellant was partially disabled due to the accepted
injury on these dates and that he was properly granted compensation for wage loss.
The medical evidence submitted in support of his claim for wage-loss compensation
intermittent disability from July 21 to September 21, 2002 and April 21 to September 14, 2003 is
insufficient to establish that his disability was caused or aggravated by the accepted employment
injury.
Appellant submitted an August 6, 2002 treatment note from Dr. Makawi, who treated him
for back pain that started in December 2001 after falling at work. Dr. Makawi diagnosed back
pain and depressive anxiety. He advised that appellant would be unable to work from August 5
to September 5, 2002. Although Dr. Makawi noted that appellant had symptoms of his back
condition, he did address whether appellant had any employment-related disability beginning
July 21 to September 21, 2002 and from April 21 to September 14, 2003 causally related to his
accepted employment condition. The Board has found that vague medical opinions which do not
explain the causal relationship lack probative value.6 Additionally, Dr. Makawi attributed
appellant’s disability to the diagnosed condition of depressive anxiety. However, the Office has
not accepted that appellant developed depressive anxiety as a result of his December 19, 2001
work injury.7 Therefore, these reports are insufficient to meet appellant’s burden of proof.8
Appellant submitted May 21 and June 12, 2003 reports from Dr. Jebraili, who treated him
for low back pain and bilateral radiculopathy caused by a tripping incident at work on
December 19, 2001. Dr. Jebraili diagnosed sacroiliac strain and noted work restrictions. He
opined that appellant’s diagnosed conditions of sacroiliitis and fibromyalgia were disabling and
impacted his productivity. On July 3 and 25 and September 4, 2003 Dr. Jebraili advised that
appellant was diagnosed with sacroiliitis strain and could work with restrictions of no prolonged
walking or standing. He noted that appellant was still experiencing symptoms of low back pain
but did not state that appellant was disabled July 21 to September 21, 2002 and from April 21 to
September 14, 2003 due to his December 19, 2001 employment injury. Rather, Dr. Jebraili
opined that appellant could return to work subject to restrictions of no prolonged walking or
standing.
In a report dated March 28, 2007, Dr. Jebraili treated appellant for lumbar strain,
sacroiliac dysfunction and right knee patellofemoral crepitation, as a result of his fall at work on
December 19, 2001. In June 2003, it was hard for appellant to work while sitting in a chair or
standing for long periods of time. Dr. Jebraili noted that appellant was seen by Dr. Attar on
May 19, 2003, who apparently placed appellant off work until June 19, 2003. Appellant was
again evaluated by Dr. Aki in the summer 2003 and found chronic low back pain. Dr. Jebraili
opined that appellant was totally disabled April 21 to September 14, 2003 as a consequence of
6

See A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006).

7

For conditions not accepted by the Office as being employment related, it is the employee’s burden to provide
rationalized medical evidence sufficient to establish causal relation, not the Office’s burden to disprove such
relationship. Alice J. Tysinger, 51 ECAB 638 (2000).
8

The evidence also does not show that there was any wage loss for the period claimed that was incidental to
treatment for an accepted injury. See 5 U.S.C. § 8103(a); Daniel Hollars, 51ECAB 355 (2000).

5

his lumbar/sacroiliac joint injury and chronic pain and was intermittently disabled from
September 16 to November 30, 2003. He indicated that Dr. Aki had also examined appellant in
April and in June and had confirmed that appellant was disabled at least for the period
April through June 2003. Dr. Jebraili noted that Dr. Aki’s recommendations were relayed to him
by appellant. The Board finds that Dr. Jebraili’s opinion on appellant’s disability is not
well rationalized. He noted that appellant had related the recommendations of Dr. Aki. In this
regard, Dr. Jebraili appears to be repeating appellant’s opinion as to his work capacity without
providing his own opinion regarding whether appellant’s condition caused disability during the
claimed time period. He failed to provide a rationalized opinion on causal relationship between
the claimed period of disability and the accepted employment conditions of bilateral sacroiliac
joint dysfunction and lumbar strain.9 Additionally, he neither described why any condition
would be disabling nor did he provide an explanation as to why appellant could not perform the
duties of the position due to his accepted conditions.
In an April 21, 2003 note, Dr. Aki diagnosed chronic back pain and advised that appellant
was undergoing physical therapy. He was excused from work until May 23, 2003. In a report
dated June 16, 2003, he diagnosed chronic low back pain and advised that appellant was unable
to work until further notice. Other return to work slips from the Dominion Clinic dated May 19
and July 5, 2003 indicated that appellant was treated for acute back pain, sacroiliac joint
dysfunction and lumbar strain and could return to work on June 15, 2003. Although these notes
indicated that appellant was disabled from work on certain days, the physician’s failed to provide
any opinion on causal relationship between the claimed period of disability and the accepted
employment injury of December 19, 2001.
The remainder of the medical evidence, including reports from Drs. Segal, Attia, Webster
and Lennen failed to provide a specific opinion on causal relationship between the claimed
period of disability and the accepted employment injury of December 19, 2001. Consequently,
the medical evidence did not establish that the claimed period of disability were due to
appellant’s employment injury of November 10, 2005.
CONCLUSION
The Board finds that appellant has failed to establish that his condition during the claimed
period of disability is causally related to the accepted employment injury of December 19, 2001.

9

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 6 and February 13, 2007 are affirmed.
Issued: February 12, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

